DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 2-16 and 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 March 2022.

Applicant’s election without traverse of Species VIII, corresponding to originally filed Claims 1, 17-21, and 31-32 in the reply filed on 09 March 2022 is acknowledged.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17-21, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (hereinafter “Jacoby” US 2021 / 0141212) in view of Fukushima et al. (hereinafter “Fukushima” US 5,424,793).

As pertaining to Claim 1, Jacoby discloses (see Figs. 1A-1D, Fig. 2, and Fig. 12A; and see Fig. 11 and Fig. 14A, for example) a head-mounted display device (see Fig. 11; and see Page 5, Para. [0044]-[0045] and Page 11, Para. [0115]) comprising: 
a light projector (see (160) in Fig. 2);
an optical assembly (see (20, 30, 40) in Figs. 1A-1D) arranged to receive light from the light projector (160) and direct the light to a user (see (E) in Figs. 1A-1D) during use of the head-mounted display device (again, see Fig. 11), wherein the optical assembly (20, 30, 40) comprises a variable focus lens assembly (see (20)) comprising: 
a rigid refractive component (22),
a shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) defining an aperture (i.e., a central opening), and
a flexible lens membrane (26) between the shaper ring (21) and the rigid refractive component (22), the flexible lens membrane (26) covering the aperture (i.e., the central opening), 
a carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together), and
a cam ring (see (390) in Fig. 12A) nested within the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together),
wherein the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) is nested within the cam ring (390),
wherein the rigid refractive component (22), the shaper ring (21), and the flexible lens membrane (26) are arranged along an axis (again, see Figs. 1A-1D), 
wherein the rigid refractive component (22) and the flexible lens membrane (26) define a chamber (25) between the flexible lens membrane (26) and the refractive component (22),
wherein a volume of fluid is disposed within the chamber (25); and 
wherein the cam ring (390) is configured such that a rotation of the cam ring (390) relative to the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together) about the axis causes the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) to move relative to the rigid refractive component (22) along the axis; and
an actuator module (i.e., a suitable adjustment mechanism) coupled to the variable focus lens assembly (20), wherein the actuator module (i.e., suitable adjustment mechanism) is configured to adjust an optical power of the variable focus lens assembly (20) by rotating the cam ring (390) relative to the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together) about the axis to cause the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) to move relative to the rigid refractive component (22) along the axis, such that a curvature of the flexible lens membrane (26) in the aperture (i.e., the central opening) is modified (see Page 6 through Page 7, Para. [0069]-[0080] and Page 8, Para. [0086]; and see Page 12, Para. [0130]; and Page 13, Para. [0137]-[0139]).

Jacoby does not explicitly disclose that the cam ring encircles the flexible lens membrane.
However, in the same field of endeavor, Fukushima discloses (see Fig. 10) that it was well-known in the art before the effective filing date of the claimed invention to implement a variable focus lens assembly with a circular cam ring (2) nested within a carrier frame (1), wherein the cam ring is configured such that a rotation of the cam ring (2) relative to the carrier frame (1) about an axis causes movement of a shaper ring (4) along the axis (see Col. 3, Ln. 53-68 through Col. 4, Ln. 1-2 and Ln. 11-20), in order to provide a compact and effective means of focusing the lens as desired by a user (see Col. 4, Ln. 24-40).  Fukushima further discloses that improvements to the cam ring design within a variable focus lens assembly, such as those shown in Figure 2, can further produce compactness of construction and improve marketability (see Col. 4, Ln. 41-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jacoby with the teachings of Fukushima, such that the cam ring disclosed by Jacoby encircles the flexible lens membrane, in order to provide a compact and effective means of adjusting optical power of the variable focus lens assembly as suggested by Fukushima.

As pertaining to Claim 17, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) comprises a second variable focus lens assembly (30) concentric with the variable focus lens assembly (20), and
wherein the actuator module (i.e., the suitable adjustment mechanism) is configured, during use of the head-mounted display device (again, see Fig. 11, for example), to adjust the optical power of the variable focus lens assembly (20) and an optical power of the second variable focus lens assembly (30), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 18, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) further comprises an eyepiece (40) disposed between the variable focus lens assembly (20) and the second variable focus lens assembly (30),
wherein the eyepiece (40) is configured to receive the light from the light projector (160) and direct the light through one of the variable focus lens assembly (20) or the second variable focus lens assembly (30) to the user (see (E)) during use of the head-mounted display device (again, see Fig. 11, for example; and see Page 6, Para. [0069] and [0075]; and Page 7, Para. [0078]-[0080]).

As pertaining to Claim 19, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a control module (i.e., control functionality implicit in a suitable adjustment mechanism) configured to control the actuator module (i.e., the suitable adjustment mechanism) during use of the head-mounted display device (again, see Fig. 11, for example), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 20, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a frame (see (32) in Fig. 11, for example) attached to the light projector (160), the optical assembly (20, 30, 40), and the actuator module (i.e., the suitable adjustment mechanism), wherein the frame (again, see (32) in Fig. 11) is configured, when worn by the user, to orient the optical assembly (20, 30, 40) such that the optical axis extends towards an eye of the user (again, see Page 11, Para. [0115]).

As pertaining to Claim 21, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) a method of presenting image content to a user using a head-mounted display device (see Fig. 11; and see Page 5, Para. [0044]-[0045] and Page 11, Para. [0115]), the method comprising: 
generating light using a light projector (see (160) in Fig. 2) of a head-mounted display device (again, see Fig. 11, for example); 
directing the light to an eye of a user (see (E) in Figs. 1A-1D) using an optical assembly (see (20, 30, 40) in Figs. 1A-1D) of the head-mounted display device (again, see Fig. 11), wherein the optical assembly (20, 30, 40) comprises a variable focus lens assembly (see (20)) comprising:
a rigid refractive component (22), 
a shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) defining an aperture (i.e., a central opening), and
a flexible lens membrane (26) between the shaper ring (21) and the rigid refractive component (22), the flexible lens membrane (26) covering the aperture (i.e., the central opening), 
a carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together), and
a cam ring (see (390) in Fig. 12A) nested within the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together),
wherein the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) is nested within the cam ring (390),
wherein the rigid refractive component (22), the shaper ring (21), and the flexible lens membrane (26) are arranged along an axis (again, see Figs. 1A-1D), 
wherein the rigid refractive component (22) and the flexible lens membrane (26) define a chamber (25) between the flexible lens membrane (26) and the refractive component (22),
wherein a volume of fluid is disposed within the chamber (25),
wherein the cam ring (390) is configured such that a rotation of the cam ring (390) relative to the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together) about the axis causes the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) to move relative to the rigid refractive component (22) along the axis; and
wherein the head-mounted display device (again, see Fig. 11, for example) comprises an actuator module (i.e., a suitable adjustment mechanism) coupled to the variable focus lens assembly (20); and
adjusting (i.e., via the suitable adjustment mechanism) an optical power of the optical assembly (20, 30, 40), wherein adjusting the optical power of the optical assembly (20, 30, 40) comprises using the actuator module (i.e., suitable adjustment mechanism) to rotate the cam ring (390) relative to the carrier frame (see (30) in Fig. 11 and/or a housing; and see any frame component at the right side of Fig. 14A holding the variable focus lens assembly together) about the axis to cause the shaper ring (21; also see (377) in Fig. 12A and Fig. 14A) to move relative to the rigid refractive component (22) along the axis, such that a curvature of the flexible lens membrane (26) in the aperture (i.e., the central opening) is modified (see Page 6 through Page 7, Para. [0069]-[0080] and Page 8, Para. [0086]; and see Page 12, Para. [0130]; and Page 13, Para. [0137]-[0139]).

Jacoby does not explicitly disclose that the cam ring encircles the flexible lens membrane.
However, in the same field of endeavor, Fukushima discloses (see Fig. 10) that it was well-known in the art before the effective filing date of the claimed invention to implement a variable focus lens assembly with a circular cam ring (2) nested within a carrier frame (1), wherein the cam ring is configured such that a rotation of the cam ring (2) relative to the carrier frame (1) about an axis causes movement of a shaper ring (4) along the axis (see Col. 3, Ln. 53-68 through Col. 4, Ln. 1-2 and Ln. 11-20), in order to provide a compact and effective means of focusing the lens as desired by a user (see Col. 4, Ln. 24-40).  Fukushima further discloses that improvements to the cam ring design within a variable focus lens assembly, such as those shown in Figure 2, can further produce compactness of construction and improve marketability (see Col. 4, Ln. 41-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jacoby with the teachings of Fukushima, such that the cam ring disclosed by Jacoby encircles the flexible lens membrane, in order to provide a compact and effective means of adjusting optical power of the variable focus lens assembly as suggested by Fukushima.

As pertaining to Claim 31, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the optical assembly (20, 30, 40) comprises a second variable focus lens assembly (30) concentric with the variable focus lens assembly (20), and
wherein the method further comprises:
adjusting an optical power of the second variable focus lens assembly (30) concurrently with adjusting the optical power of the variable focus lens assembly (20), such that the optical power of the variable focus lens assembly (20) is the inverse of the optical power of the second variable focus lens assembly (30; again, see Page 6 through Page 7, Para. [0074]-[0080]).

As pertaining to Claim 32, Jacoby discloses (see Figs. 1A-1D and Fig. 2; and see Fig. 11, for example) that the directing the light to the eye of the user comprises directing the light through one of the variable focus lens assembly (20) or the second variable focus lens assembly (30) to the eye of the user (see (E); and see Page 6, Para. [0069] and [0075]; and Page 7, Para. [0078]-[0080]).


Allowable Subject Matter

Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in independent Claims 1 and 21 along with the features “wherein the actuator module comprises:  a plate comprising a piezoelectric material, one or more arms extending from the plate and coupled to a mechanical ground, and one or more mounting structures disposed on the plate, wherein each mounting structure is mounted to a respective portion of the optical assembly, wherein the actuator module is configured to vibrate the plate according to at least two vibration modes, wherein the plate comprises a pair of opposing first edges extending a first direction, and a pair of opposing second edges extending a second direction orthogonal to the first direction, wherein the first edges are longer than the second edges, wherein according to a first vibration mode, the first edges are displaced relative to a center of the plate in a third direction orthogonal to the first direction and the second direction, and wherein according to a second vibration mode, the second edges are displaced relative to one another in the second direction” as recited in dependent Claims 33 and 34.
While the prior art is replete with actuator modules comprising piezoelectric elements for driving a displacement object and being driven via vibrational force, such as Doshida et al. (US 2006 / 0119218) at least at Figure 1, (see Page 3, Para. [0036]-[0037]), none of the references relied upon by the examiner teach or fairly suggest the head-mounted display device of Claim 1 and/or the method of Claim 21 including the actuator module defined by Claims 33 and 34.  The recited combination of features appears to be suggested solely by the applicant’s disclosure.


Response to Arguments

Applicant’s arguments with respect to Claims 1, 17-21, and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that the teachings of Jacoby, as relied upon by the examiner in the prior Office Action, do not teach or fairly suggest the newly claimed “cam ring encircling the flexible lens membrane” as recited in independent Claims 1 and 21, as a “cam ring” disclosed by Jacoby (i.e., see (390) in Fig. 12A) is merely an “arcuate cam plate” (see Remarks at Pages 13 and 14).  The examiner generally agrees.  However, the examiner maintains that the newly claimed “cam ring” was well-known in the art before the effective filing date of the claimed invention and, as evidenced by at least the teachings of Fukushima newly relied upon above, would have been obvious to one of ordinary skill in the art in order to provide a compact and effective means of adjusting optical power of the variable focus lens assembly.  Therefore, the rejection of Claims 1, 17-21, and 31-32 is maintained.
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622